Intellectual Property Assignment

  Page 1 of 6




INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT

Your Information: The “Developer”




Your Name or Company Name: Gaer Consulting Group__________

Address:________________________________________________

Which best describes you or your company (circle one)?

(1)

Individual

(2)

C-Corporation

(3)

S-Corporation

(4)

Limited Liability Corporation (“LLC”)

(5)

Limited Liability Partnership (“LLP”)

If not an individual, what state are you organized in? ________________

Our Information: The “Company”




Our Name or Company Name: TradinGear.com Inc. D/B/A iDev3

Address:________________________________________________

The Company, TradinGear.com Inc. D/B/A iDev3, is a “C” corporation organized
under the laws of the state of Delaware.

The Intellectual Property

The Intellectual property that you are assigning during this transaction is an
application entitled:

Application Name(s): SportsCast Baseball and SportsCast Basketball.

You are the sole owner of the Application and the intellectual property
contained therein.

Please Initial:______________

Intellectual Property Assignment

  Page 2 of 6







Details of the Assignment Agreement




This is an Intellectual Property Assignment Agreement (the "Assignment"), dated
as of February 19, 2010 between the Developer and the Company, as defined above.

Capitalized terms used herein without definition shall have the meanings
ascribed thereto in Schedule VI hereto.

WHEREAS, Company desires to purchase or acquire all Developer's right, title and
interest in and to the Assigned IP;

NOW, THEREFORE, in consideration of, among other things, the payment by Company
of the Purchase Price and in further consideration of the mutual covenants and
agreements contained hereto, the receipt and sufficiency of which are hereby
acknowledged, Developer and Company agree as follows:

1.

Purchase Price. Developer agrees to sell all right, title and interest in the
Intellectual Property to the Company for the consideration set forth on Schedule
I hereto (the “Purchase Price”).  

2.

Assistance in Transfer. Developer agrees to assist Company in effectuating the
transfer of the Intellectual Property to the Company. This includes, but is not
limited to, executing any documentation necessary to transfer such Intellectual
Property. In the case of the Apple Computer “AppStore” (and/or its successor),
Developer may be required to re-submit the Application for re-certification
under the Company’s name. Developer explicitly agrees to use its best efforts to
effectuate such transfer as soon as is practicable following the execution of
this Agreement.

3.

Assignment of Trademarks. Effective as of the date of this Agreement, Developer
sells, transfers, conveys, assigns and delivers to Company and Company accepts
all right, title and interest of Developer in and to (i) the trademarks set
forth in Schedule II hereto, (ii) the registrations and applications for
registrations thereof and (iii) the goodwill of the business connected with the
use thereof and symbolized thereby (the "Assigned Trademarks").

4.

Assignment of Patents. Effective as of the date of this Agreement, Developer
sells, transfers, conveys, assigns and delivers to Company and Company accepts
all right, title and interest of Developer in and to the patents set forth in
Schedule II hereto (the "Assigned Patents").

5.

Assignment of Domain Names. Effective as the date of this Agreement, Developer
sells, transfers, conveys, assigns and delivers





--------------------------------------------------------------------------------




Intellectual Property Assignment

  Page 3 of 6




to Company and Company accepts all right, title and interest of Developer in and
to the domain names and registrations therefore set forth in Schedule II hereto
(the "Assigned Domain Names").

6.

Transfer of Intangible Assets. Effective as of the date of this Agreement,
Developer sells, transfers, conveys, assigns and delivers to Company and Company
accepts all right, title and interest of Developer in and to the goodwill and
all other intangible assets currently used exclusively in connection with the
Business, including, without limitation, if and to the extent in existence, any
and all trade secrets, inventions, designs, copyrights, non-registered
trademarks and other intellectual property, know-how, manufacturing methods and
processes (the "Assigned Intangible Assets").

7.

Further Assurances. Developer represents and warrants that he/she has created
the Application and is the sole owner of all interest, rights, and title to it
and the Intellectual Property contained therein. Developer represents and
warrants that there are no liens, lawsuits, damages, debts or any other prior
liability associated with or claimed upon Developer or the Intellectual
Property. The Developer is delivering title to the Intellectual Property free
and clear of all debt, liability, and claims from any third party.  Developer
further agrees to indemnify and hold Company harmless in the event of and action
or threatened action relating to the Intellectual Property.

8.

Modification. This Agreement may only be modified in writing.

9.

Successors. This Assignment shall inure to the benefit of and is binding upon
the respective successors and assigns of Developer and Company.

10.

Governing Law. This Assignment shall be governed by, and construed in accordance
with (i) the laws of the United States, in respect to trademark and patent
issues, and (ii) in all other respects, including as to validity (except for
patent and trademark issues), interpretation and effect, by the laws of the
State of New York without giving effect to the conflict of laws rules thereof.

11.

Dispute Resolution. Developer agrees that, in the event of Developer’s breach of
any part of this agreement then, in addition to any other rights and remedies
available under this Agreement or otherwise, the Company shall be entitled to an
injunction to be issued or specific enforcement to be required (without the
necessity of posting any bond) restricting the Developer from committing or
continuing any such violation.  In any such proceeding the Developer shall not
raise a defense that the Company is not entitled to any injunction or specific
performance because the remedy of money damages or liquidated damages exists.





--------------------------------------------------------------------------------




Intellectual Property Assignment

  Page 4 of 6







IN WITNESS WHEREOF, Developer and Company caused this Assignment to be duly
executed as of the date first written above.







/s/ S. Emerson Lybbert       

    -------------------------

     S. Emerson Lybbert             _________________________
Company

February 25, 2010

Date







/s/ Sam Gaer, President

    -------------------------

    Sam Gaer             _____________________________
Developer

February 25, 2010

Date








--------------------------------------------------------------------------------




Intellectual Property Assignment

  Page 5 of 6







Schedule I: Purchase Price




Purchase price for the Intellectual Property is set forth as follows:




Equity:

600,000 (six hundred thousand) options to purchase shares of TGFIN HOLDINGS INC.
Common Stock at $.03 per share at any time between august 12, 2010 and august
12, 2013. The ticker symbol for this stock is “TGFN.OB” and it currently trades
on the Nasdaq OTC “Bulletin Board”.




Cash Payment and/or royalties:

The application is an iPhone application to be sold through the Apple AppStore.
 Developer acknowledges that Apple currently charges 30% of the purchase price
of each application as a service charge.  Of the remaining 70%, Developer agrees
to the following split, in perpetuity:




100% to the Company







0% to the Developer
















--------------------------------------------------------------------------------



Intellectual Property Assignment

  Page 6 of 6




Schedule II: Assigned Items







Assigned Trademarks:










Assigned Patents:










Assigned Domain Names:
















 






